               Case 3:20-cr-05270-RJB Document 69 Filed 10/15/20 Page 1 of 1




 1                                                                       JUDGE ROBERT J. BRYAN
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT TACOMA

 7
     UNITED STATES OF AMERICA,                             )   No. CR20-5270-RJB
 8                                                         )
                      Plaintiff,                           )
 9                                                         )
                 v.                                        )   MOTION TO SEAL DOCUMENT
10                                                         )   [DKT. 65]
     RICHARD MARSCHALL,                                    )
11                                                         )   Noted: October 16, 2020
                      Defendant.                           )
12                                                         )
13          The defendant, Richard Marschall, through counsel, moves this Court to order

14   that Defendant’s previously filed Reply in Support of Motion to Dismiss [dkt. 65] be

15   sealed and secured from public access until further order of the Court. This motion is

16   based on the sensitive and confidential nature of information contained in the document

17   that should be sealed. The right of access is outweighed by the interests of both the

18   public and the parties in protecting the substance of this document from public view.

19   There is compelling reason to order that Defendant’s Reply in Support of Motion to

20   Dismiss [dkt. 65] be sealed.

21          DATED this 15th day of October, 2020.

22                                                       Respectfully submitted,

23                                                       s/ Mohammad Hamoudi
24                                                       Assistant Federal Public Defender
                                                         Attorney for Richard Marschall
25
26

                                                                         FEDERAL PUBLIC DEFENDER
       MOTION TO SEAL DOCUMENT                                                1331 Broadway, Suite 400
       (United States v. Marschall; CR20-5270-RJB) - 1                              Tacoma, WA 98402
                                                                                        (253) 593-6710
